Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-5, 7-12, 14, 16-18 and 20-21 drawn to a polyethylene composition.

Group II, claim(s) 22-25 drawn to a method for producing a wire or cable.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in both of the groups is:  a polyethylene composition having a density from 0.910 to 0.930 g/cm, a MI (I2, 190°C, 2.16 kg) from 2 to 6 g/10 min, an MIR (I21/I2) from 25 to 50, an Mz greater than or equal to about 150,000 g/mol, and either an Mz/Mn ratio greater than or equal to about 8.0, an Mz/Mw ratio greater than or equal to about 2.4, or an (I2* Mz/Mn) from about 3 to about 100.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Vogt et al (US 8865834, already of record) teaches a polyethylene composition having a melt index I2 of 2.49, a Mz of 280,975 g/mol, a Mw/Mn of 8.9 and a I21/I2 of 85/2.49=34 (cols 36-37, Table 1, Example 4).  Though Vogt et al do not teach a density from 0.910 to 0.930 g/cm, Vogt et al do teach the polyethylene composition of Example 4 having a density of 0.936 g/cm3 (col 36, Table 1) and since the claimed range and the prior art may not overlap but are at least close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists.  Please see MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227USPQ 773 (Fed. Cir. 1985) for further details.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
A telephone call was made to Stephen Baehl on 5/9/22 to request an oral election to the to the restriction requirement, but did not result in an election being made. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743